Exhibit 10.6

Form of Amendment to Performance Based Stock Unit Agreement – 2002 Plan

AMENDMENT TO DELL INC.

PERFORMANCE BASED STOCK UNIT AGREEMENT

THIS AMENDMENT, effective as of April 17, 2013, is to each Performance Based
Stock Unit Agreement by and between Dell Inc., a Delaware corporation (the
“Company”), and you in effect as of April 17, 2013 (each, the “Performance Based
Stock Unit Agreement”), in connection with the Units representing the right to
receive that number of shares of the Company’s common stock (the “Shares”)
calculated as set forth in the Performance Based Stock Unit Agreement and your
applicable Grant Summary, subject to the terms and conditions of the Performance
Based Stock Unit Agreement. All terms used herein with their initial letters
capitalized shall have the meanings given them in the Performance Based Stock
Unit Agreement or the Dell Inc. Amended and Restated 2002 Long-Term Incentive
Plan (the “Plan”) unless otherwise defined herein. For purposes of this
Amendment, the Grant Summary shall be treated as a constituent part of the
Performance Based Stock Unit Agreement.

On April 17, 2013, the Leadership Development and Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) determined
to amend certain outstanding equity awards to provide certain benefits to
holders of such awards in the event of a Change in Control (as defined below).
Accordingly, the Performance Based Stock Unit Agreement is hereby amended as
follows:

 

12. Change in Control — Notwithstanding the method of determining the number of
Units awarded and the vesting schedule set forth in the Grant Summary to the
Performance Based Stock Unit Agreement, in the event of a Change in Control (as
defined below), the performance goals described in the Performance Based Stock
Unit Agreement shall be deemed attained (a) at such level as is agreed to by the
Board and set forth in any agreement pursuant to which the transactions
constituting the Change in Control are effected (the “Transaction Agreement”) or
(b) in the event that no deemed attainment of performance goals is specified in
the Transaction Agreement or the Change in Control occurs without the execution
of a Transaction Agreement to which the Company is a party, at the Target set
forth in the Grant Summary (the number of Shares so determined referred to
hereafter as the “Shares Deemed Deliverable”). Except as provided below in this
Section 1, your Units with respect to the Shares Deemed Deliverable shall
continue to vest in accordance with the service-based vesting schedule in your
Grant Summary, and shall be settled in Shares if, when and to the extent you
become vested in the Units. If there is no service-based vesting schedule set
forth in the Grant Summary, for purposes of this Section 1, the vesting date
shall be the last day of the Performance Period. Notwithstanding the foregoing,
in the event of a Change in Control, either of the Committee or the Board shall
have the right, in its discretion, prior to or at the effective time of the
consummation of such Change in Control, to direct that in lieu of being eligible
to receive Shares upon settlement of your rights under the Performance Based
Stock Unit Agreement you instead will be eligible to receive either (x) a
payment in cash equal to the value of the Shares Deemed Deliverable (without
interest or earnings), based on the amount payable to the Company’s stockholders
in connection with the Change in Control under the Transaction Agreement or, in
the case of a Change in Control effected without a Transaction Agreement to
which the Company is a party, the fair market value of a Share at the date the
Change in Control occurs (the “Substitute Cash Consideration”), or (y) shares of
the capital stock of any Person successor to the Company or affiliate of such
successor Person, or other consideration (the “Substitute Property
Consideration” and together with the Substitute Cash Consideration, the
“Substitute Consideration”), so long as such Substitute Property Consideration
is, in the good faith judgment of the Committee or the Board, as applicable, of
value equal to or greater than the value of such Shares Deemed Deliverable. If
your Shares Deemed Deliverable are replaced by Substitute Consideration, you
will be entitled to payment of such Substitute Consideration if, when and to the
extent you satisfy the service-based vesting conditions that applied to the
Shares Deemed Deliverable to which such Substitute Consideration is attributable
(or any more favorable vesting conditions applicable to the Units as may be set
forth in the applicable Transaction Agreement). If there is no service-based
vesting schedule set forth in the Grant Summary, for purposes of this Section 1,
the vesting date shall be the last day of the Performance Period (or such more
favorable vesting date or dates as may be set forth in the applicable
Transaction Agreement). Notwithstanding the foregoing, if your employment is
terminated by the Company or the Company affiliate with which you are employed
without Cause (as defined below) on or following the effective time of the
Change in Control and prior to the 24 month anniversary of the effective time of
the Change in Control, you will become 100% vested as of your date of employment
termination as to all of your Shares Deemed Deliverable (or if the Committee or
the Board shall have determined that your rights under the Performance Based
Stock Unit Agreement shall be settled in Substitute Cash Consideration or
Substitute Property Consideration, such Substitute Consideration) and payment or
delivery thereof shall be made within ten days following your date of employment
termination.



--------------------------------------------------------------------------------

As used herein, the term “Cause” means: (a) a violation of your obligations
regarding confidentiality or the protection of sensitive, confidential or
proprietary information, or trade secrets; (b) an act or omission by you
resulting in your being charged with a criminal offense which constitutes a
felony or involves moral turpitude or dishonesty; (c) conduct by you which
constitutes poor performance, gross neglect, insubordination, willful
misconduct, or a breach of the Company’s Code of Conduct or a fiduciary duty to
the Company or its stockholders; or (d) the determination by the senior
management of the Company that you violated state or federal law relating to the
workplace environment, including, without limitation, laws relating to sexual
harassment or age, sex, race, or other prohibited discrimination.

As used herein, the term “Change in Control” means the occurrence of any of the
following:

(e) a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the total voting power of the Voting Stock of the
Company;

(f) individuals who on the date of this Amendment constitute the Board (together
with any new directors whose election by such Board or whose nomination by such
Board for election by the stockholders of the Company was approved by a vote of
at least a majority of the members of such Board then in office who either were
members of such Board on the date of this Amendment or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of such Board then in office;

(c) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, other than any
such transaction in which the holders of securities that represented one hundred
percent (100%) of the Voting Stock of the Company immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the voting power of the Voting Stock of the surviving Person
in such merger or consolidation transaction immediately after such transaction;

(d) there is consummated any direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one transaction or a series of related transactions, of all or substantially
all of the assets of the Company and its subsidiaries, taken as a whole, to any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act); or

(e) the stockholders of the Company adopt a plan or proposal for the
liquidation, winding up or dissolution of the Company.

As used herein, the term “Person” means an individual, a corporation, a
partnership, a limited liability company, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

As used herein, the term “Voting Stock” means, with respect to any Person,
capital stock of any class or kind ordinarily having the power to vote for the
election of directors, managers or other voting members of the governing body of
such Person.

 

13. Cash Dividend Equivalents. If the Performance Based Stock Unit Agreement
provides for the issuance and accumulation of Dividend Equivalent payments with
respect to your Units, the Company will pay you the cash Dividend Equivalent
payment amount accumulated under the Performance Based Stock Unit Agreement with
respect to each Unit converted to a right to receive Substitute Consideration on
the date, if any, on which the Company delivers to you the Substitute
Consideration in accordance with this Amendment or as soon as administratively
practicable thereafter; provided that in no event shall Dividend Equivalent
payments be made later than the fifteenth day of the third month following the
end of the calendar year with respect to which the right to the Substitute
Consideration becomes vested. You will forfeit your accumulated cash Dividend
Equivalent payment amounts attributable to Units converted to rights to receive
Substitute Consideration which are subsequently forfeited, as of the date of
such forfeiture.

 

14. Best-After Tax Results 280G Protection. Section 15 of the Dell Inc. 2012
Long-Term Incentive Plan shall apply to all of your long-term incentive plan
awards, including any awards under the Dell Computer Corporation 2002 Long-Term
Incentive Plan or such plan as amended and restated as the Dell Inc. Amended and
Restated 2002 Long-Term Incentive Plan.



--------------------------------------------------------------------------------

15. Construction of Amendment; Governing Law. In all other respects, except to
the extent inconsistent with this Amendment, your Restricted Stock Agreement
shall remain in full force and effect in accordance with its terms immediately
prior to the effectiveness of this Amendment. This Amendment shall be governed
by, and construed in accordance with, the laws of the State of Delaware, United
States of America. The exclusive venue for any and all disputes arising out of
or in connection with this Amendment shall be New Castle County, Delaware,
United States of America, and the courts sitting exclusively in New Castle
County, Delaware, United States of America shall have exclusive jurisdiction to
adjudicate such disputes.

Dell Inc.

 

 

By: